DETAILED ACTION
 	This Office Action corresponds to the filing of application on 01/08/2019 in which Claims 1-14 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 10/07/2019 and 07/08/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 01/08/2019  are accepted by the examiner.
Priority
 	The application is filed on 01/08/2019 and claims foreign priority of KR10-2018-0111966 filed on 09/19/2018. 
Allowable Subject Matter
1.	  Claims 1-14 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 8 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

 Further, Desai et al. discloses methods that include operations of: receiving motion data collected by one or more motion sensors of a user device, the motion data describing motions of at least one body part of a user of the user device; determining a tremor signature for the user based on an analysis of the motion data; receiving biometric data collected by one or more biometric sensors, the biometric data describing at least one physiological characteristic of the user other than the tremor signature; determining an authentication result for the user based on a comparison of the tremor signature and the biometric data to a model that at least describes a baseline tremor signature and baseline biometric data for the user; and based on the authentication result indicating a successful authentication of the user, providing access to secure information through the user device (Desai, Col. 1, lines 45-61).
Verma (US 20180351956 A1, cited in PTO-892) discloses an attempt to authenticate to a system resource using a particular device and particular credentials is identified and an identity of a user associated with the particular credentials is determined. In association with the attempt to authenticate, a location associated with the particular device is determined and sensor data generated by a set of sensors 
Verma (US 20180351956 A1, cited in PTO-892) discloses an attempt to authenticate to a system resource using a particular device and particular credentials is identified and an identity of a user associated with the particular credentials is determined. In association with the attempt to authenticate, a location associated with the particular device is determined and sensor data generated by a set of sensors deployed in an environment is accessed, at least some of the sensor data including biometric data. The sensor data is used to detect a location of the user, and a degree of proximity between the location associated with the particular device and the location of the user is determined. An authentication action is caused to be performed corresponding to the attempt to authenticate based on the degree of proximity (Verma, Abstract).
Gehin (US 9870663 B2,cited in PTO-892) discloses a method for pre-authentication of a user by a vehicle with a view to allowing the access of the user to the vehicle during the actuation of a handle disposed on an access opening of said vehicle, said user being provided with a mobile device, said vehicle and said mobile device each comprising a wireless communications interface according to the Bluetooth.RTM. Low Energy protocol, where each of said interfaces can adopt at least one state from 
 	Further, Jordan (US 20200342259 A1, cited in PTO-892) discloses obtaining a first set of object items for training the classifier; [0027] obtaining a set of unitary digital representation processing algorithms and for each unitary digital representation processing algorithm, obtaining a set of configuration parameters suitable for parametrizing the execution of this digital signal processing algorithm; [0028] acquiring, with at least one sensor, a plurality of digital signal representations of each object item in the first set, each of the plurality of digital signal representations being acquired for a predetermined object item position and orientation, for at least one predetermined sensor position and orientation, and for at least one predetermined physical environment parameter, such that the value of the physical environment parameter changes the digital signal representation of the object item at the predetermined object position and orientation and at the predetermined sensor position and orientation; 
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a sensor configured to detect state information of the mobile terminal; and a controller configured to: collect the state information of the mobile terminal and an authentication item used for user authentication when an authentication situation is detected. 
The subject matters of the independent claims 1 and 8 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…transmit to the external terminal via the communication unit learning data comprising an authentication module of the plurality of authentication modules used for obtaining the information for authenticating the user and a state of the mobile terminal detected via the at least one sensor during the authentication instance; receive, from the external terminal, learned associations between different states of the mobile terminal and the corresponding authentication module used for each of the different states, wherein the learned associations are determined from the transmitted learning data; and activate one or more of the plurality of authentication modules to authenticate the user for a current authentication instance based on a current state of the mobile terminal 
 	Independent claim 8 recites similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 8 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498